Citation Nr: 1503103	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, effective May 18, 2009 and 70 percent disabling, effective August 9, 2011.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and erectile dysfunction.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 9, 2011.  

(The issue of whether a June 1998 decision of the Board of Veterans' Appeals, which denied service connection for a skin disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE) will be addressed in a separate decision).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  His military decorations include the Combat Infantryman's Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's claim for an increased rating for diabetes mellitus has been pending since December 2009 when he filed the claim. Although the RO denied the claim in June 2010, the Veteran submitted new and material evidence shortly after receipt of the rating decision.  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  

In the July 2011 rating decision, the RO continued the 20 percent rating for diabetes mellitus with retinopathy and erectile dysfunction continued 10 percent ratings for peripheral neuropathy in each of the Veteran's extremities.  The Veteran filed a notice of disagreement (NOD). In January 2014, the RO issued a statement of the case (SOC) addressing the claims for increased ratings for diabetes mellitus with retinopathy and erectile dysfunction and for peripheral neuropathy in each extremity.  In his January 2014 VA Form 9, the Veteran indicated that he was only appealing the denial of a rating in excess of 20 percent for diabetes mellitus.  The claims for increased ratings for peripheral neuropathy in each extremity are not therefore before the Board.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal).

The issue of an increased disability rating for PTSD has been recharacterized in accordance with 38 C.F.R. § 3.156 pertaining to new and material evidence received within the initial appellate period. 

In a February 2009 rating decision, the RO denied a TDIU.  In November 2011, the Veteran filed a claim for a TDIU.  In a March 2012 letter advising the Veteran of a rating decision granting service connection for bilateral cataracts, the RO noted that the issues of PTSD and diabetes mellitus were on appeal advised the Veteran that the TDIU claim had not been addressed per Rice v. Shinseki, and would be addressed on appeal.  In a January 2013 rating decision, the RO granted a TDIU, finding that the Veteran was unemployable as a result of his PTSD, effective August 9, 2011, the date of the award of a 70 percent rating for PTSD.  The Veteran asserted in his November 2011 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he was prevented from securing or following any substantially gainful occupation as a result of his PTSD and diabetes.  

When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the issues on appeal include entitlement to an increased rating for PTSD from May 18, 2009, and the record reflects that the Veteran was unemployed prior to that date.   Because a TDIU may be available prior August 9, 2011, the claim for a TDIU prior to August 9, 2011 is part of the pending appeal for increased ratings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder, which includes additional medical evidence.  

The Veteran through his representative has raised the issues of entitlement to service connection for a seizure disorder, to include as due in-service herbicide exposure; a request to reopen a claim for service connection for schizophrenia, and for hypertension. They have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over these matters. They are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA treatment records and to afford the Veteran new VA examinations to evaluate his service-connected PTSD and diabetes mellitus with retinopathy and erectile dysfunction.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to clarify whether he wishes to testify before a hearing officer/Decision Review Officer (DRO) at the RO, in light of the September 2010 Report of Contact indicating his request to reschedule a hearing.  The Veteran's wishes with regard to a hearing must be documented, in writing, in the claims file/e-folder.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and/or diabetes mellitus and complications.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Birmingham VA Medical Center (VAMC), dated from December 2013 through June 3, 2014 and since December 2014.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA psychiatric examination to evaluate his service-connected PTSD.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of any of the following symptoms with respect to the service-connected PTSD:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD, from those attributable to any other diagnosed psychiatric disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected psychiatric disability.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report. 

4.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate his diabetes mellitus and erectile dysfunction.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether the Veteran requires insulin, oral hypoglycemic agents, a restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.

The examiner should report whether the diabetes mellitus causes episodes of ketoacidosis and/or hypoglycemic reactions and, if so, should report the number of hospitalizations per year and/or frequency of visits to a diabetic care provider.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication. 

In particular, the examiner must specifically consider and address whether the Veteran has nephropathy caused or aggravated by his diabetes mellitus, as a June 2014 VA endocrinology consultation reports that the Veteran was positive for nephropathy.  

If the examiner determines that the Veteran has nephropathy which is caused or aggravated by his diabetes mellitus, he or she must describe the severity of this condition, including whether the disability is manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or a history of diastolic pressure predominantly 100 or more with the requirement of continuous medication for control, the presence of constant albuminuria with some edema, definite decrease in kidney function, persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. The examiner should further indicate whether, because of nephropathy, the Veteran requires regular dialysis, is precluded from more than sedentary activity due to persistent edema and albuminuria.  The examiner must also indicate whether any nephropathy is manifested by BUN more than 80mg% or creatinine more than 8mg%, or results in markedly decreased function of kidney or other organ systems, especially cardiovascular.

The examiner must also specifically consider and address whether the Veteran has a skin disability caused or aggravated by his diabetes mellitus, as a June 2014 VA treatment record reports that the Veteran had a shallow right great toe diabetes mellitus ulcer with underlying osteomyelitis and subsequent VA treatment records document treatment for a right great toe diabetic foot ulcer.  

If the examiner determines that the Veteran has a skin disability which is caused or aggravated by his diabetes mellitus, he or she must describe the severity of this condition, to include any disabling effects.  The examiner should report the area of the skin condition and indicate whether the skin condition is deep with underlying soft tissue damage, is painful, or is unstable with frequent loss of covering of skin.  The examiner should also report the percent of the entire body and the percent of exposed areas affected by the skin condition and should report whether the skin condition requires systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, should indicate the total duration of such therapy during the past 12-month period.  

With regard to the Veteran's erectile dysfunction, the examiner must describe any manifestations, to include loss of erectile power and penile deformity.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report. 

5.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination, by an optometrist or ophthalmologist, to evaluate his diabetic retinopathy.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail

The examiner must identify any eye condition, other than bilateral cataracts (for which the Veteran is already in receipt of a separate 10 percent rating), associated with the service-connected diabetes mellitus, to include diabetic retinopathy and/or right eye diabetic macular edema.  In this regard, the Veteran is presently service-connected for diabetic retinopathy and a July 2014 VA treatment record reports that he underwent an injection for right eye diabetic macular edema.  The examiner must provide an opinion as to whether the right eye diabetic macular edema is caused or aggravated by the service-connected diabetes mellitus and/or diabetic retinopathy.  

The examiner must describe the severity and manifestations of any visual impairment, other than bilateral cataracts, associated with the service-connected diabetes mellitus.  In particular, the examiner must report the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner must report any visual field defect using a Goldmann Perimeter Chart. If there is impairment of muscle function, the examiner must chart the areas of diplopia on a Goldmann Perimeter Chart.  Any completed Goldmann chart must be included with the examination report.  

The examiner must also report the total duration of any incapacitating episodes due to any eye condition other than bilateral cataracts, to include diabetic retinopathy, associated with the service-connected diabetes mellitus resulting in acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider during any 12-month period.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report. 

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  

In readjudicating the claim for a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and erectile dysfunction, the AOJ must specifically consider whether a separate compensable rating is warranted for any skin condition caused or aggravated by diabetes mellitus as a complication of that disability.  

In particular, the AOJ should consider entitlement to a separate compensable rating for a left foot diabetic ulcer.  In this regard, the record reflects that the Veteran was evaluated at the Birmingham VAMC in February 2012 for large calluses with ulceration of the left great toe, at which time a diagnosis of diabetic foot ulcer was made.  Subsequent VA treatment records reflect ongoing treatment for a left great toe diabetic ulcer.  The Veteran underwent left great toe amputation for left great toe ulceration with osteomyelitis in June 2014.  In July 2014, a VA examiner noted that the Veteran had a long history of neurological complications of the lower extremities related to diabetes mellitus and these were at least as likely as not the cause of damage to his toe and the subsequent need for amputation.  

In readjudicating the claim for a TDIU, the AOJ is advised to consider 38 C.F.R. § 4.16(a) and, in particular, the fact that disabilities resulting from a common etiology will be considered one disability for the purpose of determining whether the schedular criteria for a TDIU are met prior to August 9, 2011.  

If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



